EXHIBIT 10.7.1
 
CATHAY GENERAL BANCORP
2005 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated
                     between Cathay General Bancorp, a Delaware corporation (the
“Company”), and                      (the “Executive”), is entered into as
follows:
 
WITNESSETH:
 
WHEREAS, the continued employment of the Executive is considered by the Company
to be important for the Company’s continued growth; and
 
WHEREAS, in order to give the Executive an incentive to continue in the employ
of the Company and to assure his or her continued commitment to the success of
the Company, the Executive Compensation Committee of the Board of Directors of
the Company (the “Committee”) has determined that the Executive shall be granted
a stock award (“Stock Award”) covering shares of the Company’s common stock (the
“Shares”), subject to the restrictions stated below and in accordance with the
terms and conditions of the 2005 Incentive Plan (the “Plan”). Capitalized terms
used but not defined in this Agreement have the meanings assigned to them in the
Plan.
 
THEREFORE, the parties agree as follows:
 
1. Grant of Stock Award. Subject to the terms and conditions of this Agreement
and of the Plan, the Company hereby grants to the Executive the Stock Award
covering                     Shares and hereby issues such Shares to the
Executive.
 
2. Vesting Schedule. Subject to Executive not experiencing a Termination of
Employment during the following vesting term, the interest of the Executive in
the Shares shall vest as follows:                                 .
 
3. Termination. In the event of the Termination of Employment of the Executive,
all of the Shares held by the Executive which have not vested and which remain
forfeitable as of the date of Termination of Employment shall be forfeited to
the Company as of such date, without payment by the Company of any amount with
respect thereto. Any forfeiture will be effected by the Company in such manner
and to such degree as the Administrator, in its sole discretion, determines, and
will in all events (including as to the provisions of this Section 3) be subject
to Applicable Laws. To enforce any restrictions on the Shares, the Administrator
may require the Executive to deposit the certificates representing the Shares,
with stock powers or other transfer instruments approved by the Administrator
endorsed in blank, with the Company or an agent of the Company to hold in escrow
until the restrictions have lapsed or terminated. The Administrator may also
cause a legend or legends referencing the restrictions be placed on the
certificates.
 
4. Transfer Restrictions. Except as otherwise provided for in this Agreement,
the Shares or rights granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested and nonforfeitable in accordance with
Sections 2 and 3.
 
5. Stockholder Rights. The Executive shall be entitled to all of the rights and
benefits generally accorded to stockholders with respect to the Shares. All
dividends on Shares that are subject to any restrictions, including vesting,
shall be subject to the same restrictions, including those set forth in
Section 2, as the Shares on which the dividends were paid.
 
6. Taxes.
 
(a) The Executive shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Shares hereunder. In the
event that the Company or the Employer (as defined below) is required to
withhold taxes as a result of the grant or vesting of the Shares, or subsequent
sale of the Shares, the Executive shall surrender a sufficient number of whole
Shares or make a cash payment as necessary to cover all applicable required
withholding taxes and required social security insurance contributions at the
time the restrictions on the Shares lapse (or at such other time as required by
Applicable Law), unless alternative procedures for such payment are established
by the Company. The Executive will receive a cash refund for any fraction of a
surrendered Share not necessary for required withholding taxes and required
social security insurance contributions. To the extent that any surrender of
Shares or payment of cash or alternative procedure for such payment is
insufficient, the Executive authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable required withholding taxes and social security insurance
contributions from the Executive’s compensation. The Executive agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Executive understands that Section 83(a) of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of the
date any forfeiture restrictions on the Shares lapse. In this context,
“restrictions” mean the forfeiture obligation in the event of the Termination of
Employment of the Executive as set forth in Section 3 of this Agreement and the
restriction on transferability as set forth in Section 4 of this Agreement. The
Executive understands that the Executive may elect to be taxed at the time the
Shares are issued, based on the value of the Shares at the issuance date rather
than when and as the forfeiture restrictions lapse (on the vesting dates), by
filing an election under Section 83(b) (an “83(b) Election”) of the Code with
the Internal Revenue Service within 30 days from the date of issuance. The
Executive acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to issuance and vesting of
the Shares hereunder, and does not purport to be complete. The Company has
directed the Executive to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Executive may reside, the tax consequences of the
Executive’s death, and the decision as to whether or not to file an 83(b)
Election (as well as appropriate advice and assistance with the actual filing of
any such 83(b) Election) in connection with the issuance of the Shares.
 
(c) Regardless of any action the Company or the Executive’s employer (the
“Employer”) takes with respect to any or all income tax, social security
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Executive acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains the
Executive’s responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this issuance of Shares, including the
vesting of the Shares or the subsequent sale of the Shares; and (ii) do not
commit to structure the terms or any aspect of this issuance of Shares to reduce
or eliminate the Executive’s liability for Tax-Related Items. Prior to the
vesting of the Shares, the Executive shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Executive’s participation in the Plan or the
Executive’s receipt of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Shares if the Executive fails
to comply with the Executive’s obligations in connection with the Tax-Related
Items.
 
7. Data Privacy Consent. The Executive hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Executive’s personal data as described in this document by and among, as
applicable, the Employer, and the Company and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing the
Executive’s participation in the Plan. The Executive understands that the
Company, its Affiliates, its Subsidiaries and the Employer hold certain personal
information about the Executive, including, but not limited to, name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all options or any other
entitlement to Shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Executive’s favor for the purpose of
implementing, managing and administering the Plan (“Data”). The Executive
understands that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in the Executive’s country or elsewhere and that the
recipient country may have different data privacy laws and protections than the
Executive’s country. The Executive understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting                     . The Executive authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Executive’s participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom the
Executive may elect to deposit any Shares acquired under the Plan. The Executive
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. The Executive understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting                     , in writing. The Executive understands that
refusing or withdrawing consent may affect the Executive’s ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Executive understands that he or she may
contact                     .
 
 
 

--------------------------------------------------------------------------------

 
 
8. Plan Information. The Executive acknowledges that he or she has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website
at: http://www.cathaybank.com, then selecting “About Us” and “Investor
Information.” The Executive acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to                     .
 
9. Acknowledgment and Waiver. By accepting this grant of a Stock Award, the
Executive acknowledges and agrees that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;
 
(b) the grant of Stock Awards is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Awards or
Shares, even if Stock Awards or Shares have been granted repeatedly in the past;
 
(c) the Executive’s participation in the Plan shall not create a right to
further employment with Employer, shall not create an employment agreement
between the Executive and his or her Employer and shall not interfere with the
ability of Employer to terminate the Executive’s employment relationship at any
time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law;
 
(d) Stock Award grants, Shares and resulting benefits are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and is outside the scope of the
Executive’s employment contract, if any; and Stock Award grants, Shares and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law;
 
(e) in consideration of this grant of a Stock Award, no claim or entitlement to
compensation or damages shall arise from termination of this Stock Award or
diminution in value of the Shares resulting from Termination of Employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Executive irrevocably releases the Company
and the Executive from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, the Executive shall be
deemed irrevocably to have waived any entitlement to pursue such claim; and
 
(f) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary Termination of Employment (whether or not in breach of
local labor laws), the Executive’s right to receive benefits under this
Agreement, if any, will terminate effective as of the date that the Executive is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary Termination of Employment (whether or not in breach of
local labor laws), the Executive’s right to receive benefits under this
Agreement after Termination of Employment, if any, will be measured by the date
of termination of the Executive’s active employment and will not be extended by
any notice period mandated under local law.
 
10. Miscellaneous.
 
(a) The Company shall not be required to treat as the owner of Shares, and
associated benefits hereunder, any transferee to whom such Shares or benefits
shall have been so transferred in violation of this Agreement.
 
(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
 
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Executive at his or her
address then on file with the Company.
 
(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Executive with respect to the subject matter
hereof, and may not be modified adversely to the Executive’s interest except by
means of a writing signed by the Company and the Executive. This Agreement is
governed by the laws of the state of Delaware. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern. Certain other important terms governing this
contract are contained in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) If the Executive has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.
 
(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
 

                     
CATHAY GENERAL BANCORP
Accepted by Executive:
                           
By
               
[Officer Name]
           
[Title]

 
RETAIN THIS AGREEMENT FOR YOUR RECORDS


 